KELSE Yand Dickson being partners in a.mill which they had built, entered into a written agreement stating, inter alia, that Dickson had bought Kelsey's interest in .the mill for 500 dollars, to be paid in certain instalments. Kelsey, in an action against Dickson for the purchase-money, was permitted to show by parol evidence, that the sum of 500 dollars, which Dickson was to pay Kelsey for his interest in the mill, was exclusive of the expenses that had been incurred in building it; and that those expenses were to be paid by Dickson.
Dickson had given to Kelsey a receipt as follows: “Rec’d. I7th Oct. 1821, of J. Kelsey, 250 dollars, which, with 100 dollars *237formerly rec’d., (as per rec’t. given Mr. Jsf.,) I am to lay out for him in Louisville, in such goods as will suit the Terre-Haute market, charging him cost and carriage; or, should this mode of settlement not be desired, I am to pay the amount in specie, adding a premium of two per cent.—say in all 357 dollars, with interest from the date until paid.—Francis Dickson, Jun.” In an action by Kelsey against Dickson, in which Kelsey claimed the whole amount named in this receipt, it was held that-, though the original receipt for 100 dollars was not produced nor its absence accounted for, that circumstance was not of itself sufficient to exclude Kelsey from the benefit of the feipeipt for the whole amount, including-the 100 dollars acknowledged to have been previously received..